DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on April 8, 2022.
Claim(s) 1, 9, and 16 have been amended and are hereby entered.
Claim(s) 1-20 are currently pending and have been examined. 
This action is made Final.
The examiner would like to note that this application is now being handled by examiner John Preston.


Response to Arguments
Applicant argued that Examiner’s 101 rejection was improper because the pending claims do not recite an abstract idea that includes either a mathematical concept, certain methods of organizing human activity, or a mental process.  Examiner disagrees.  Examiner has identified limitations in the claimed invention that recite an example of a fundamental economic principle or practice (i.e. certain method of organizing human activity), and certain methods of organizing human activity fall under one of the enumerated groups of abstract ideas recognized as judicial exceptions.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that Examiner’s 101 rejection was improper because the pending claims integrate the judicial exception into a practical application, and the pending claims are patent eligible based upon their similarity to Example 42 of the Subject Matter Eligibility Examples.  Examiner disagrees.   Applicant’s claimed invention is easily distinguishable from Example 42 because, unlike Example 42, Applicant’s claimed invention has nothing to do with disseminating updated information in a standardized format over a network in real time.  Applicant’s claimed invention is directed towards verifying the identity of a user before allowing access to a system, which is entirely different from what Example 42 is directed towards.  The rationale for finding Example 42 patent eligible is inapplicable to Applicant’s claimed invention because the two inventions perform different functions.  Furthermore, the additional limitations do not integrate the judicial exception into a practical application because the additional elements are merely used as a tool to implement the judicial exception.  Therefore, Examiner finds Applicant non-persuasive.  
Applicant argued that Examiner’s 101 rejection was improper because the pending claims provide an inventive concept.  Examiner disagrees.  The additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that Examiner’s 101 rejection was improper because the pending claims recite a specific improvement over prior art systems by allowing users to initiate a resource distribution function in real time in a processed and remapped format regardless of the format in which the real-time resource distribution request was received, thereby integrating the judicial exception in a manner that imposes a meaningful limit on the judicial exception; and the claim as a whole is directed to a particular improvement in the processing volumes on the payment rail network using a single received functionality number.  Examiner disagrees.  Applicant has mischaracterized a portion of the judicial exception as an additional limitation that provides a specific improvement over the prior art.  The remapping feature of the claimed invention is a feature of the abstract idea and cannot be characterized as an additional limitation that integrates the judicial exception into a practical application and imposes a meaningful limit on the judicial exception.  Therefore, Examiner finds Applicant’s argument non-persuasive.    
Applicant argued that the prior art did not teach or suggest “processing a received functional number associated with the real-time resource distribution request via a real-time resource distribution lookup application, wherein processing a received functional number further comprises:  performing an account source and alias lookup based on functionality number received; and receiving resource distribution account information from the account source and alias lookup, and confirm authentication for resource distribution request with the functionality number.  Examiner disagrees.  The French reference teaches the limitation at issue (see below).  Therefore, Examiner finds Applicant’s argument non-persuasive.    
  

Claim Objections
Applicant is advised that should claim 6 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1-20 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent system claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claim 9 and Claim 16.  Claim 1 recites the following limitations:

a memory device; and a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code to: commoditize a routing and a transit number into a single functionality number that is used as a routing and transit number for all real-time resource distribution, wherein the functionality number is for all real-time resource distributions irrespective of a user and a location; categorize the single functionality number for a specific resource distribution function; receive a real-time resource distribution request, wherein the real-time resource distribution request is a user initiating a resource distribution function via tokenization; process a received functional number associated with the real-time resource distribution request via a real-time resource distribution lookup application, wherein processing a received functional number further comprises: performing an account source and alias lookup based on functionality number received; and receiving resource distribution account information from the account source and alias lookup and confirm authentication for resource distribution request with the functionality number; remap the received functional number associated with the real-time resource distribution request to authenticate a real-time resource distribution associated with the real-time resource distribution request; perform stand in processing of confirmation of qualifications, standing and limit for the real-time resource distribution of the user, wherein the stand in processing is performed based on data pre-populated within the real-time resource distribution lookupAppl. No.: 16/793,708Amdt. Dated: April 8, 2022Reply to Office Action of January 12, 2022 Page 3 of 13application; allow for resource distribution via real-time resource distribution network; initiate the system a second time to perform maintenance; and perform backend review by identification of transaction information based on the functional number assignment to the real-time resource distribution and the resource distribution function.

These limitations, under their broadest reasonable interpretation, cover certain methods of organizing human activity.  The limitations of commoditizing a routing and a transit number a single functionality number that is used as a routing and transit number for all real-time resource distribution, wherein the functionality number is for all real-time resource distributions irrespective of a user and a location; categorizing the single functionality number for a specific resource distribution function; processing a received functional number associated with the real-time resource distribution request via a real-time resource distribution lookup application, wherein processing a received functional number further comprises:  performing an account source and alias lookup based on functionality number received; remapping the received functional number associated with the real-time resource distribution request to authenticate a real-time resource distribution associated with the real-time resource distribution request; performing stand in processing of confirmation of qualifications, standing and limit for the real-time resource distribution of the user, wherein the stand in processing is performed based on data pre-populated within the real-time resource distribution lookup application; allowing for resource distribution via real-time resource distribution network; initiating a second time to perform maintenance; and performing backend review by identification of transaction information based on the functional number assignment to the real-time resource distribution and the resource distribution function recite fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The memory device and processing device operatively coupled to the memory device in Claim 1 are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim(s) 9 and 16 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a memory device; and a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code to:  receive a real-time resource distribution request, wherein the real-time resource distribution request is a user initiating a resource distribution function via tokenization; receiving resource distribution account information from the account source and alias lookup and confirm authentication for resource distribution request with the functionality number; and initiate the system a second time to perform maintenance.  The computer hardware/software are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 1, 9, and 16 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1, 9, and 16 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claim(s) 2-8, 10-15, and 17-20 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claim(s) 1-20 are not patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lawson (US 2013/0103577 A1) and in view of Flitcroft (US 2003/0018567 A1).   
Regarding claim(s) 1, 9, and 16:
Lawson teaches:
a memory device; (Lawson:  pgh 142, “…components of the networked architecture may include, but are not limited to, programmable random access memory…”)
and a processing device operatively coupled to the memory device, (Lawson:  pgh 33, “…may include…one or more processor-driven devices, gateways, switches, routers, and so forth.”)
wherein the processing device is configured to execute computer-readable program code to: commoditize a routing and a transit number into a single functionality number that is used as a routing and transit number for all real-time resource distribution, wherein the functionality number is for all real-time resource distributions irrespective of a user and a location; (Lawson:  pgh 79, “RTNs, IINs, and/or BINs associated with various payment networks may be periodically received or extracted from the respective payment networks and stored…”)
categorize the single functionality number for a specific resource distribution function; (Lawson:  pgh 79, “…a lookup may be performed to determine whether at least a portion of an RTN, IIN, and/or BIN associated with the financial account is stored in association with one or more payment networks…”) 
receive a real-time resource distribution request, (Lawson:  pgh 24, “The risk processing…may include, but is not limited to…real-time debit processing…”)
wherein the real-time resource distribution request is a user initiating a resource distribution function via tokenization; (Lawson:  pgh 61, “A user…may utilize the user interface to submit financial transaction requests.”; pgh 15, “The source identifier and/or the target identifier may be any suitable identifier for identifying an associated account holder and/or an associated financial account…”)
process a received functional number associated with the real-time resource distribution request via a real-time resource distribution lookup application, (Lawson:  pgh 77, “…candidate target financial accounts may be identified, for example, by accessing the registry information datastores and performing a lookup of financial accounts…”; pgh 108,”…the service provider system may then proceed to initiate…risk processing or transaction authorization processing…”)  
initiate the system a second time to perform maintenance; (Lawson: pgh 45, “…one or more datastores may each optionally be maintained by different entities…”)
perform backend review by identification of transaction information based on the functional number assignment to the real-time resource distribution and the resource distribution function (Lawson:  pgh 105, “…the transaction options information may be transmitted to another application or service that holds the information for later presentation…”)
	Lawson does not specifically teach, however, Flitcroft teaches: 
remap the received functional number associated with the real-time resource distribution request to authenticate a real-time resource distribution associated with the real-time resource distribution request; (Flitcroft:  pgh 59, “A request is routed to CPN software…The CPN software platform authenticates the source of the request.”) 
perform stand in processing of confirmation of qualifications, standing and limit for the real-time resource distribution of the user, wherein the stand in processing is performed based on data pre-populated within the real-time resource distribution lookup Appl. No.: 16/793,708Amdt. Dated: April 8, 2022Reply to Office Action of January 12, 2022Page 3 of 13application; (Flitcroft:  pgh 129, “…previous CPN requests in the database will be used when checking if the current CPN request exceeds the corresponding spend limit.”)
allow for resource distribution via real-time resource distribution network; (Flitcroft:  pgh 154, “When the B2B CPN software platform is issuing a CPN in response to a successful CPN request…This minimizes the amount of real-time processes that must be peformed…”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the financial system of Lawson to include the data processing methods of Flitcroft in order to, “meet the…needs around purchase and payment information reconciliation…” (Flitcroft: pgh 16).  Lawson/Flitcroft does not teach the remaining limitations.  However, French teaches:  
wherein processing a received functional number further comprises: performing an account source and alias lookup based on functionality number received; receiving resource distribution account information from the account source and alias lookup and confirm authentication for resource distribution request with the functionality number; (French:  pgh 28, “…the recipient entity identifier is a registered alias then the alias is used to lookup and derive the personal account identifier of the recipient entity.”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the financial system of Lawson in view of Flitcroft as reasoned above, to include the funds transfer methods of French in order to support, “…money transfers without the need of the recipient entity to possess a merchant bank account.” (French:  pgh 21).  

Regarding claim(s) 2, 10, and 17: 
The combination of Lawson/Flitcroft/French, as shown in the rejection above, discloses the limitations of claims 1, 9, and 16, respectively.  Lawson further teaches:
wherein the real-time resource distribution lookup application comprises a remapping application with alias lookup, provisioning data look up, user account lookup, and real-time resource distribution criteria for the user.  (Lawson:  pgh 17-18)

Regarding claim(s) 3, 11, and 18: 
The combination of Lawson/Flitcroft/French, as shown in the rejection above, discloses the limitations of claims 1, 9, and 16, respectively.  Flitcroft further teaches:
wherein performing stand in processing further comprises performing misappropriation review of the real-time resource distribution to prevent misappropriation of resources prior to distribution.  (Flitcroft:  pgh 120-130)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Lawson to include the data processing methods of Flitcroft in order to, “meet the…needs around purchase and payment information reconciliation…” (Flitcroft: pgh 16).  

Regarding claim(s) 4: 
The combination of Lawson/Flitcroft/French, as shown in the rejection above, discloses the limitations of claim 1.  Flitcroft further teaches:
further comprising using the functionality number for back end reconciliation of resource distribution channel type.  (Flitcroft:  pgh 94-107)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Lawson to include the data processing methods of Flitcroft in order to, “meet the…needs around purchase and payment information reconciliation…” (Flitcroft: pgh 16).  

Regarding claim(s) 5, 12, and 19: 
The combination of Lawson/Flitcroft/French, as shown in the rejection above, discloses the limitations of claims 1, 9, and 16, respectively.  Lawson further teaches:
further comprising tokenizing user information and transmit the tokenized information with the functionality number for the real-time resource distribution lookup channel.  (Lawson:  pgh 77-80)

Regarding claim(s) 6, 13, and 20: 
The combination of Lawson/Flitcroft/French, as shown in the rejection above, discloses the limitations of claims 1 and 16, respectively.  Lawson further teaches:
wherein the functionality number is a routing and transit number used to process the real-time resource distribution outside of an entity.  (Lawson:  pgh 52-55)

Regarding claim(s) 7 and 14: 
The combination of Lawson/Flitcroft/French, as shown in the rejection above, discloses the limitations of claims 1 and 9, respectively.  Lawson further teaches:
wherein receiving a real-time resource distribution with the functional number from a hub, further comprises the user initiating a real-time resource distribution via a real-time payment network.  (Lawson:  pgh 22-25, 33) 

Regarding claim(s) 8 and 15: 
The combination of Lawson/Flitcroft/French, as shown in the rejection above, discloses the limitations of claims 1 and 9, respectively.  Lawson further teaches:
wherein the functionality number is used to process the real-time resource distribution outside the entity and provide limited exposure to the user, wherein the functionality number is used for all real-time resource distributions, not specific accounts for the user.  (Lawson:  pgh 22-25)


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Davies (US 20200186355) discloses a method of recording a data transaction comprising, at a device associated with a first entity, determining first seed data, generating a record of a first transaction between the first entity and a second entity, determining second seed data by combining at least the first seed data and the record of the first data transaction, generating a first hash by hashing the second seed data, the first hash comprising a history of data transactions involving the first entity and storing the first hash against the record of the first data transaction in a memory.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event of a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, MICHAEL ANDERSON can be reached at 571.270.0508.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair  <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300
Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314

/JOHN O PRESTON/Examiner, Art Unit 3698                                                                                                                                                                                                        June 1, 2022
	
/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691